Citation Nr: 0635067	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. R. H. 




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1967, 
from May 1967 to April 1973, and from March 1974 to May 1984.  
The veteran died in April 2003.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate shows that he died in hospice 
care at the Hospice of East Texas.  However, the claims 
folder does not contain records of his terminal medical 
treatment at this institution.  

In order to comply with its duty to assist, the RO should 
attempt to secure the veteran's terminal hospice care records 
from the Hospice of East Texas.  38 U.S.C.A. § 5103A(b) (West 
2002).  It would expedite the claims process if the appellant 
could provide the RO with these records.  

There is medical evidence of record that suggests the veteran 
had liposarcoma in the 1970s, when he was serving in the 
military, indicating a possible causal connection between the 
veteran's military service and his cause of death not 
previously investigated by competent medical opinion.  
Specifically, a December 1995 record from Dr. L. M. states 
that the veteran had a soft tissue mass on his right distal 
thigh in 1974.  Additionally, a January 1996 record from Dr. 
R. M. states that the liposarcoma was a slowly growing mass 
that existed for several years prior to diagnosis.  
 
The Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead bound by competent medical 
evidence.  See Jones v. Principi, 16 Vet. App. 219 (2002).  
Since the record is unclear as to when the veteran's 
liposarcoma first developed, a remand is in order so that a 
competent medical opinion may be obtained.  See Wallin v. 
West, 11 Vet. App. 509 (1998), Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and ask her to submit, or authorize VA to 
obtain, records of the veteran's terminal 
hospice care at the Hospice of East 
Texas.  If the appellant provides the 
necessary completed release form, the RO 
should attempt to secure these records.  

2.  The RO should arrange for a VA 
examiner to determine whether the 
veteran's liposarcoma was related to 
service, or whether it is as likely as 
not that it first manifested itself in 
service.  The claims folder must be 
available to the examiner for review and 
the examiner must indicate whether a 
review was made.  

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
appellant, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


